Exhibit 10.35

 

 

Loan Contract

 

(Contract No. (2013) HHL030)

 

(This Is a Summary Translation for Reference Only)

 

Lender:Merchants Bank Holdings Co., Ltd., Hohhot Ruyi Branch ("Party A")

Responsible Person:FENG Guiyong

 

Borrower:Inner Mongolia Yongye Nongfeng Biotech Co., Ltd. ("Party B")

Legal Representative/Responsible Person:

  

To meet the need of its production operation, Party B applies to Party A for
liquid capital loan. Upon review, Party A agrees to issue this loan. Therefore,
pursuant to the provisions of the relevant law, Party A and Party B, after full
consultation, has reached the agreement on the provisions set forth below and
entered into this contract.

  

Article 1Currency and Amount of the Loan

 

RMB One Hundred Fifty Million Yuan (¥150,000,000.00) even.

  

Article 2Use of the Loan

 

This loan is liquid capital loan and can only be used as for purchasing raw
material and paying for labor expenditures. It shall not be used for any other
purpose without prior written consent from Party A.

  

Article 3Term of the Loan

 

The term of the loan is 12 months, starting from November 13, 2013 to November
12, 2013. If the actual date of issuing the loan is inconsistent with the above
starting date, the date of issuing the loan shall be based on the date specified
on the loan note with the due date extended correspondingly; the specific dates
are to be based on the dates on the loan note.

 

x During the term of the loan, Party A may release the loan in installments
according to Party B’s actual use of the loan; the specific amount of each
installments and the start/end dates are to be based on the records on the loan
note (if this is applicable, check the ¨ with “X”).

 



1

 

 

¨ During the term of the loan, Party A has the right to demand Party B to repay
the loan in installments in the amount according to the following schedule (if
this is applicable, check the ¨ with “X”).

  

Article 4Preconditions for the Release of the Loan

 

The release of the loan hereunder (including each release, if in installments)
is predicated on the following preconditions; Party A has the right to refuse
the release of the loan if any of the following is not satisfied:

 

4.1           Party B has provided relevant material according to the requests
of this contract;

 

4.2           Party B has provided assistance with Party A’s supervision and
review according to the requests of this contract;

 

4.3           Party B has fulfilled its repayment obligations on time and in
full regarding the loan already issued;

 

4.4           Party B has committed no acts of breach specified herein;

 

4.5           Party B has conducted no other activities in violations of other
provisions herein.

 

The preconditions for the release of the loan are established to protect Party
A’s rights and interests and Party A has the right to unilaterally lower the
requirements of the preconditions for the release of the loan.

  

Article 5Loan Interest Rate and Interest

 

5.1           Interest rate:

 

5.1.1           The interest on this loan is based on (choose one of the two
below by “X”):

x Fixed rate          ¨ Adjustable rate

               

                5.1.2           If the loan is in RMB, the rate is that adjusted
15% upward/¨ downward from the applicable benchmark rate for 12-month loans in
RMB published by People’s Bank of China on the pricing date.

 

               The pricing date refers to the date on which base interest rate
is determined for the term or the adjustable cycle of the loan. If the interest
rate for this loan fixed, the pricing date is the date on which the loan is
actually issued; If the interest rate for this loan adjustable, the pricing date
is the date is determined in accordance with 5.1.3 herein.

 

               5.1.3           If the interest rate on this loan is adjustable …
[Not applicable]

 



2

 

 

               5.1.4           If Party B fails to use the loan in accordance
with the provisions herein, the interest on that portion of the loan which is
not used for the purpose specified herein shall be the original interest rate
plus an additional 100% thereof starting on the day when the purpose of use is
changed.

 

If Party B fails to pay off the loan on time, there interest on the portion that
is past due shall be the original interest rate plus an additional 50% thereof
starting on the due date of that portion.

 

The original rater refers to the applicable rate prior to the due date
(including early due date) (if the rate is adjustable, then the original rate is
the applicable rate for the last adjustment cycle prior to the due date
(including early due date)) of the loan.

 

If the loan is past due and at the same time is not used for the purpose
specified herein, then the interest shall be charged at the higher of the two
mentioned above.

 

               5.1.5           During the term of the loan, if People’s Bank of
China adjusts the policy of the loan rate, it will be handled in accordance with
the relevant policy of People’s Bank of China.

 

5.2           Interest calculation: the calculation of the interest on the loan
is based on the actual amount of the loan and the number of the days the loan is
used starting on the day when the loan is released into Party B’s account, and
the interest is charged quarterly and the calculation date is the 20th of each
month. The conversion method for daily rates will be implemented in accordance
with the relevant policy of People’s Bank of China or with international
customary practices.

 

5.3           Interest payment: Party B must pay the interest on each interest
calculation date, and Party A may directly deduct interest payment from Party
B’s deposit account. If Party B fails to pay interest on time, Party A has the
right to charge compounded interest on the interest past due at the loan
interest rate for the corresponding period.

  

Article 6Guarantee

 

The loan principal and interest hereunder and the associated fees and charges
are guaranteed by Inner Mongolia Yongye Nongfeng Biotech Co., Ltd. and WU Zishen
as designated by Party B.

 

If the guarantors fail to execute guarantee documents hand complete guarantee
procedures pursuant to relevant provisions, Party A has the right to refuse to
release the loan to Party B.

  

Article 7Party B’s Rights and Obligations

 

7.1           Party B has the following rights:

 

               7.1.1           Has the right to withdraw and use all the loan
pursuant to the provisions herein;

 



3

 

 

                7.1.2        Has the right to transfer the loan obligations to a
third party upon obtaining Party A’s consent.

 

               7.2           Party B has the following obligations:

 

               7.2.1        Must truthfully provide documents and material
requested by Party A and all bank accounts, account numbers and balances of
loans and deposits, and assist Party A in its investigation, review and
inspection;

 

               7.2.2        Must accept Party A’s supervision over Party B’s use
of the loan and over its production operation and financial activities and
promptly take reasonable measures at Party A’s recommendation or request;

 

               7.2.3        Must use the loan and/or other credit for purposes
specified herein and comply with Party A’s requirements regarding loan payment
management;

 

               7.2.4        Must pay off the loans principal balances and
interests hereunder on time and in full;

 

               7.2.5        Must obtain Party A’s prior consent if Party B
transfers the loan obligations hereunder to a third party;

 

               7.2.6        Must immediately notify Party A, upon the occurrence
of the following, and actively assist Party A in making arrangements for
protective measures ensuring the security and repayment of the loans principal
and interest hereunder on time and in full and all the related fees:

 

               7.2.6.1     Major financial loss, asset loss and damage or other
financial crisis;

 

               7.2.6.2     Providing loan or guarantee/assurance to a third
party for that party’s interest or for preventing that party from any loss, or
using assets (rights) owned as pledge (mortgage) guarantee;

 

               7.2.6.3     Deterioration of credit, or weakening of the
profitability of its major business;

 

               7.2.6.4     Ceasing operation, revocation or cancellation of
business permit, applying for or being forced into bankruptcy, dissolution or
other similar circumstances;

 

               7.2.6.5     Major crisis in the operation or financial situation
of its controlling shareholder and other affiliates, thus affecting its normal
operation;

 

               7.2.6.6     Entering into major related party transactions with
its controlling shareholder and other affiliates, thus affecting its normal
operation;

 

               7.2.6.7     Involvement in any litigation, arbitration or
criminal and administrative sanctions that have material adverse consequences to
its operation or financial situation;

 

               7.2.6.8     Major personnel changes involving the borrower’s
legal representative, directors or important management officers or restrictions
on the personal freedom of such persons placed by the competent State
authorities due to their actions in violation of the law or disciplines, thus
potentially affecting the its normal operation;

 

               7.2.6.9     Other major events that can affect its ability to pay
off debts.

 

7.2.7 Party B shall not be negligent in the management of and follow-up on its
creditor’s claims for debts due or dispose of its current major assets without
compensation or in other inappropriate manner.

 

7.2.8 Party B must obtain Party A’s prior written consent before engaging in any
major transaction event such as merger and acquisition, spin-off,
reorganization, capital combination (joint operation), asset (equity) transfer,
equity share restructuring, overseas investment and any financing that
substantial increases its debts;

 



4

 

 

               7.2.9        At Party A’s request, Party B must … [Not
applicable]

 

Article 8Party A’s Rights and Obligations



               8.1           Party A has the following rights:

 

8.1.1        Has the right to demand Party B to repay on time and in full all
the loan and interest hereunder;

 

               8.1.2        Has the right to demand Party B to provide all the
relevant material in connection with the loan;

 

               8.1.3        Has the right to know Party B’s production operation
and financial activities;

 

               8.1.4        Has the right to supervise Party B’s use of the loan
in accordance with the provisions herein;

 

               8.1.5        Has the right to have oversight over Party B’s
accounts with Party A and entrust other organizations outside Merchants Bank
with the oversight of Party B’s accounts, and exercise control the release of
the loan according to the purpose of the loan and within the scope of payment
agreed upon by both parties;

 

               8.1.6        Has the right to directly deduct from Party B’s
accounts necessary to pay off Party B’s debt and interest hereunder and other
related fees;

 

               8.1.7        Has the right to transfer its claims against Party B
and to notify Party B of such transfer in the manner that it deems to be
appropriate, including but not limited to fax, postal mail, courier delivery,
announcement in the public media, and has the right to pursue Party B for
repayment;

 

               8.1.8        Has the right to refuse to release the loan to Party
B before receiving “Interest Payment Commitment Letter” issued by the
seller/buyer in loan business under which either the buyer issues credit and the
seller pays interest or the sell issues credit and the buyer pays interest;

 

               8.1.9        Has the right to recall the loan in advance based on
the situation of Party B’s capital return.

 

               8.2 Party A has the following obligations:

 

               8.2.1 Has the obligation to issue loan in accordance with the
provisions herein;

 

               8.2.2 Has the obligation to keep confidential all information
regarding on Party B’s assets, financial reports, operation and production
situation, unless otherwise provided as required by law and statutes and by
regulatory authorities.

  

Article 9Party B Expressly Warrants the Following:

 

9.1           Party B is an entity with legal person status duly incorporated
and in legally in existence in accordance with the Chinese law and has the
complete capacity for civil conduct to execute and perform this agreement;

 

9.2           Party B has already obtained full authorization from its board of
directors or other power organ for the execution and performance of this
agreement, and this contract is legally and effectively binding to Party B
starting from the date of its execution;

 



5

 

 

9.3           The project for which the loan is requested and the application
for the loan comply with the requirements of the law and statutes, and the loan
proceeds will not be used for investment in fixed assets or stocks nor will be
used for trading marketable securities, futures contracts and real estates; the
loan proceeds will not be used in cross-lending for illegal profits; the loan
proceeds will not be used in any area or for any purpose forbidden by the State;
the loan proceeds will not be used will not be used for any purposes other than
specified herein;

 

9.4           If the payment of the loan funds adopts the method of the borrower
independent payment, Party B must periodically (at a minimum, quarterly) provide
summary report on the situation of the payment of the loan funds to Party A, and
Party A has the right to verify, by conducting account analysis, notes and
certificates review and on-site investigation, if the payment of the loan funds
is in compliance with the purpose specified herein;

 

The method of the borrower independent payment refers to that by which Party A
releases the loan proceeds into Party B’s account and Party B independently pay
the amount to Party B’s trading partner for purposes that comply with those
specified in the contract;

 

9.5           Upon Party A’s approval, if Party B needs to use online banking to
make payments, Party B has the obligation to accept the restrictive measures set
by Party A, including a pre-established list of recipients, limit of each
payment and limit of payment for any time period;

 

9.6           All the document, material, certificates provided by Party B about
Party B, its guarantors, pledgor/mortgagor and the pledged/mortgaged items are
authentic, accurate, complete and valid and contain no major error contrary to
facts or no major omission of facts;

 

9.7           At the time of executing this contract, there is no litigation,
arbitration or criminal or administrative sanction that may have material
adverse consequences to Party B or Party B’s current major assets and there will
not be such litigation, arbitration or criminal or administrative sanction
during the course of performing this contract. If any of such events occurs,
Party B will immediately notify Party A;

 

9.8           Party B will strictly comply with all the State laws and statutes
in is operational activities, conduct its various businesses strictly within the
scope of operation specified in its “Enterprise Legal Person Business Permit”
and process annual registration inspection procedures on time;

 

9.9           Party B will maintain or improve its current operation management
standards, ensure the stability or increase of its current assets, and will not
waive its creditor’s claims for debts due or dispose of its current major assets
without compensation or in other inappropriate manner;

 



6

 

 

9.10         Party B must ensure that, during the term of the loan, its various
financial indices will not be lower than listed below:_______

 

9.11         At the time of executing this agreement, there is no occurrence of
other major events that can affect Party B’s fulfillment of its obligations
hereunder.

 

 

Article 10Withdrawal and Use of the Loan

 

10.1         The method for Party B to use the loan hereunder includes
independent disbursement and entrusted disbursement.

 

10.1.1 Independent disbursement

 

Independent disbursement: after Party A releases the loan and deposits it into
Party B’s account, Party B independently pay its trading partners in accordance
with the purpose provided herein.

 

10.1.2         Entrustment disbursement: after Party A releases the loan and
deposits it into Party B’s account, Party A pays Party’s B’s trading partners
directly through Party B’s account based on Party B’s loan withdrawal
application partners in accordance with the purpose provided herein.

 

10.2         At the time of withdrawing the loan, Party B must provide to Party
A “Loan Withdrawal Application”, loan notes and other documents requested by
Party A based on the different requirements of the independent payment method
and entrustment payment method. Otherwise, Party A has the right to refuse Party
B’s application.

 

10.3         If, after receiving and reviewing the documents mentioned above,
Party A approves the release of the loan, the actual release date, term and
amount of each withdrawal will continue to be recorded specifically on the loan
notes.

 

With regard to the loan fund that adopts entrustment payment method, Party B
authorizes Party A to make payment to Party B’s trading partner through Party
B’s account on the loan release date (or the next business day thereafter).

  

Article 11Advance Repayment

 

11.1         Party B may request advance repayment of the loan but such request
must be approved by Party A;

 

11.2         If Party B repays the loan in advance, the interest will still be
calculated in accordance with the provisions herein.

  

Article 12Extension of the Loan

 



7

 

 

If Party B is not able to repay the loan hereunder and needs to extend the term
of the loan, Party B must submit to Party B written application one month prior
to the due date of the loan; if Party A agrees to the extension upon review,
Party A and Party B must execute separate extension agreement. If Party A does
not agree, this contract shall still remain valid and effective. The loan
already used by Party B and its corresponding interest must be paid off pursuant
to the provisions herein.

  

Article 13Fees and Expenses

 

If any certification is or any other service from a third party is required for
this loan, the party that engages the third party for such service will be
responsible for the relevant fees. If both parties engage the third party for
such service, then each party is responsible for 50%.

 

Party B shall be responsible for the credit investigation , inspection and
certification fees in connection with this agreement and, when Party B fails to
repay the debts owed to Party A hereunder on time, for all the attorney fees,
litigation expenses, traveling expenses, public announcement expenses, delivery
expenses paid by Party A in order to realize its creditor’s claims; Party B
authorizes Party A to deduct the amount of such fees and expenses directly from
Party B’s accounts with Party A. If the amount deducted is insufficient, Party B
promises to pay back in full upon receiving Party A’s notification with no need
for Party A to provide any documents of proof.

  

Article 14Special Loan Account

 

14.1         The release of the loan funds hereunder and the payment to an
outside party must be done though the account listed below.

 

Specific information on the aforesaid account is as follows:

Account title:                Inner Mongolia Yongye Nongfeng Biotech Co., Ltd.

Account number:

Account Bank:             China Merchants Bank, Ruyi Branch

 

14.2         If the entrustment payment method is adopted, Party A has the
right, when necessary, to set restrictions in the account mentioned above on
online payment, telephone payment and other functions of payment and exchange
not conducted over the counter.

 

 

Article 15Oversight on Party B’s Capital Return Account

 

15.1         After this contract becomes effective and before Party B pays off
all the financing hereunder, Party A and Party B agree to designate the
following account as Party B’s capital return account.

 



8

 

 

Account title:               Shenzhen Tongxin Circuitry Electronics Co., Ltd.

Account number:        755901669910802

Bank holding the account: Merchants Bank Holdings Co., Ltd., Shenzhen Dongmen
Branch

 

15.2         The requirements of the oversight on this account are as follows:

 

Party A has the right to recall the loan in advance based on the situation of
Party B’s capital return, i.e., when there is return of capital in this account,
the amount of the loan equal to the amount of the capital return may be
considered due in advance and Party A has the right to deduct directly from this
account that amount as repayment of that portion of the loan;

 

15.3         If the entrustment payment method is adopted, Party A has the
right, when necessary, to set restrictions in the account mentioned above on
online payment, telephone payment and other functions of payment and exchange
not conducted over the counter.

 

15.4         Party B must provide quarterly information on the inflow/outflow of
funds in the account mentioned above and assist Party A with the exercise of
oversight on the relevant account and the capital return.

 

 

Article 16Acts of Breach and Handling of Acts of Breach

 

16.1         If Party B commits any of the following, it shall be considered an
act of breach:

 

16.1.1         Providing false information to or withholding true material
information from Party A in violation of the obligation provided in 7.2.1 herein
and refusal to assist Party A with Party A’s investigation, inspection and
review; Party B still fails to remedy the situation within a reasonable period
of time specified by Party A when Party A demands such remedy;

 

16.1.2         Refusal to accept or evade Party A’s supervision over Party B’s
use of the proceeds from the credit facility and over its production operation
and financial activities in violation of the obligation provided in 7.2.2
herein;

 

16.1.3         Use of the loan for purposes other than those specified hereunder
in violation of the obligation provided in 7.2.3 herein, or failure to comply
with Party A’s requirements regarding funds payment management and report;

 

16.1.4         Failure to pay off on time and in full the loan and interest
hereunder in accordance with the provisions herein in violation of the
obligation provided in 7.2.4 herein;

 

16.1.5         Transfer of the debts hereunder unilaterally without
authorization to a third party in violation of the obligation provided in 7.2.5
herein; negligence in the management of and follow-up on its creditor’s claims
for debts due or disposition of its current major assets without compensation or
in other inappropriate manner in violation of the obligation provided in 7.2.7
herein;

 



9

 

 

16.1.6         Failure to notify Party A promptly upon the occurrence of
situations specified in this provision in violation of the obligation provided
in 7.2.6 herein, or to provide assistance when Party A, after obtaining
knowledge of the occurrence of situations specified in this provision, demands
Party B to increase the protective measures ensuring the repayment of the debts
hereunder, or such measures provided are deemed by Party A to be adverse to the
repayment of the principal and interests under this credit facility;

 

16.1.7         Failure to obtain Party A’s consent prior to the occurrence of
such events in violation of the obligation provided in 7.2.8 herein;

 

16.1.8         Failure to remedy immediately the situations as requested by
Party A that violate the provisions 9.1, 9.2 and 9.6 or provisions 9.3, 9.4,
9.5, 9.7, 9.8, 9.9, 9.10 and 9.11 herein;

 

16.1.9         Failure to withdraw or use the loan in accordance with Article 10
herein, or failure to use the funds in the capital return account as Party A
requested in violation of the provisions in Article 15, or refusal to accept
Party A’s oversight and failure to remedy the situation immediately as demanded
by Party A;

16.1.10       Occurrence of major acts of breach under other legal and effective
contracts entered into by Party B with Party B’s other creditors and such
situation is not satisfactorily resolved within 3 months after the occurrence of
such breach.

 

The major breach mentioned above refers to the breach by Party B that results in
the amount claimed by Party B’s other creditors exceeding RMB __________.

 

16.1.11       Violation of other obligations hereunder, which, in Party A’s
reasonable judgment, causes deterioration of Party B’s credit or other situation
affecting the realization of Party A’s claims;

 

16.1.12       Occurrence of other situations that Party A deems to be harmful to
Party A’s legitimate rights and interests.

 

16.2         Upon the occurrence of any of the following on the part of the
guarantors, which in Party A opinion may affect the guarantors’ ability to
provide guarantee, and failure by the guarantors and Party B to comply when
Party A demands the guarantors to remove the resulting adverse impact or demands
Party B to increase and replace the terms of the guarantee, it shall be
considered an act of breach:

 

16.2.1         The occurrence of any of the situations similar to those
specified in 7.2.6, 7.2.7 and 7.2.8 herein;

 

16.2.2         Withholding information on its actual ability to assume its
responsibility for guarantee at the time of issuing the irrevocable guarantee
documents or failure to obtain authorization from the competent power organ;

 

16.2.3         Failure to complete on time annual registration inspection
procedures;

 

16.2.4         Negligence in the management of and follow-up on its creditor’s
claims for debts due or disposition of its current major assets without
compensation or in other inappropriate manner;

 



10

 

 

16.3         Upon the occurrence of any of the following on the part of the
mortgagor/pledgor, which in Party A opinion may cause the mortgage/pledge to
become void or the mortgaged/pledged items to be insufficient; failure by the
guarantors and Party B to comply when Party A demands the guarantors to remove
the resulting adverse impact or demands Party B to increase and replace the
terms of the guarantee:

 

16.3.1         No ownership or disposal right to the pledged/mortgaged items or
there is dispute on the ownership thereof;

 

16.3.2         Withholding information when the pledged/mortgaged items are
jointly owned, have already been leased, sealed, seized or have any preferred
rights senior to the pledgee’s right;

 

16.3.3         Transfer, lease, re-mortgage or dispose of the mortgaged items in
other inappropriate manner without obtaining prior written consent from Party A;

 

16.3.4         Failure by the mortgagor to maintain, take care of and repair the
mortgaged items, causing significant damage or loss to the value thereof; or the
mortgagor’s actions jeopardizing the mortgaged items, causing decrease of the
value thereof; failure to insure the mortgaged items at Party A’s request during
the term of the mortgage;

 

16.3.5         The mortgaged items are, or are likely to be, expropriated or
demolished, or other events affecting the value of the mortgaged items or the
mortgagee’s rights.

 

16.4         Upon the occurrence of any of the acts of breach mentioned in 16.1,
16.2 and 16.3 above, Party A has the right to take the following measures all at
the same time or separately:

 

16.4.1         Change the terms of the entrustment payment method for loan funds
and cancel the independent payment method used by Party B;

16.4.2         Suspend the release of the unused portion of the loan;

16.4.3         Recall in advance the loan principal and interest already
released and the related fees;

16.4.4         Deduct directly from the deposit in Party B’s settlement account
or other accounts and ask Merchants Bank’s other organizations to deduct from
the deposits with them so as to pay off all the debts hereunder;

 

16.4.5         Pursue claims in accordance with Article 19 herein.

 

Article 17Amendment and Dissolution of the Contract

 

This contract may be amended and dissolved after consultation between and
entering into written agreement by the two parties. Before entering into written
agreement, this contract shall remain effective. Neither party may amend, revise
or dissolve this contract unilaterally without authorization.

  

Article 18Others

 

18.1Change of Circumstances and Force Majeure

 



11

 

 

18.1.1         If there is any change of the applicable law or policy that
causes Party A’s lending activity hereunder to be in violation of the law, Party
A has the right to terminate this contract and declare all the loan already
released due in advance, and Party B must immediately pay off such loan as
requested by Party A.

 

18.1.2         If there is any change of the applicable law or policy
requirements that adds additional cost for Party A to fulfill the lending
obligation hereunder, Party B must compensate Party A for such additional cost
as requested by Party A.

 

18.1.3         If, during the course of performing this contract, one party or
both parties is/are impacted by Force Majeure, the impacted party shall bear no
responsibility to compensate the other party for the resulting loss, but the
impacted party shall have the obligation to notify the other party promptly and
take all reasonable measure to prevent the spread of loss; otherwise the
impacted party shall have the responsibility to compensate the other party for
the additional loss.

 

18.2Reservation of rights

 

During the effective period of this contract, any leniency and tolerance shown
by Party A toward Party B’s acts of breach or delay, or Party A’s postponement
of exercising the rights hereunder to which Party A is entitled shall not harm,
affect or restrict all the interests and rights to which Party A is entitled as
a creditor pursuant to this contract and to the provisions of the relevant law,
shall not be considered acquiescence or approval of any breach of this contract,
and shall not be considered Party A’s waiver of the right to take actions
against any breach already committed or any future breach.

 

18.3Partial Invalidity

 

If this contract, for whatever reason, becomes legally invalid, or some of the
provisions become invalid, Party B shall still fulfill the responsibility to
repay all the debts. Upon the occurrence of the situation mentioned above, Party
A has the right to terminate this contract and can immediately pursue Party B
for the repayment of all the loan principal and interest hereunder and other
relevant amounts.

 

18.4Notice

 

All the notices and requests between Party A and Party B in connection with this
contract must be delivered in written format. If sent by courier, the signed
receipt of the recipient constitutes proof of delivery (if the recipient refuses
the delivery, the date of refusal will be considered effective delivery); if
sent by postal mail, such notice will be considered effectively delivered 7 days
after it is mailed; if sent by fax, the acknowledgement of the recipient’s fax
system will be considered proof of delivery. If Party A notifies Party B of the
transfer of the creditor’s claims or pursue Party B for repayment by means of
making announcements in the public media, the announcement date will be the date
of delivery.

 

Party A’s address:

 

Party B’s address:

 



12

 

 

If Party A or Party B changes the contact address, it must notify the other
party immediately; otherwise, it must bear sole responsibility for any potential
loss.

 

18.5         The loan notes hereunder and any written supplemental agreement
entered into by the two parties after consultation regarding any matters not
covered herein or any revised matters shall all be attachments hereto and
constitute the inseparable part of this contract.

 

18.6_____

 

18.7_____

 

18.8_____

 

Article 19Applicable Law and Resolution of Dispute

 

19.1         The execution and interpretation of this contract and the
resolution of any dispute in connection herewith shall all be governed by the
law of the People’s Republic of China and the rights and interests of both Party
A and Party B are protected by the law of the People’s Republic of China.

 

19.2         Any dispute arising from the course of performing this contract
must be settled through consultation between the two parties; if such
consultation fails, either side may submit the dispute to legal proceedings at
the people’s court where Party A is located.

 

19.3         If Party A and Party B complete the certification procedures for
enforcement power, Party A may appeal directly to the people’s court that has
jurisdiction for enforcement in order to claim the debts due owed by Party B
hereunder.

  

Article 20Effectuation of This Agreement

 

This contract will become effective after it is signed and imprinted with the
business seals or special contract seals by the respective legal
representatives/major responsible persons or the authorized agents of Party A
and Party B; its legal effect shall automatically become void after the
repayment in full of all the debts hereunder and other related fees.

  

Article 21Others

 

This agreement has three counterparts, with one copy each to Party A and Party
B, and one to certification agency, and all of them have the same legal effect.

 



13

 

 

Party A:/seal/ China Merchants Bank Holdings Co., Ltd., Hohhot Ruyi Branch

Responsible Person:/s/ [signature not legible]

 

Party B:/seal/ Inner Mongolia Yongye Nongfeng Biotech Co., Ltd.

Legal Representative:/s/ SUN Xiaofeng

 

Date:November 11, 2013

 

Attachment: Promise Letter

 

[Not translated]

 



14

